                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 DEMARIO DONTEZ WALKER                                                   PLAINTIFF

 v.                                              CAUSE NO. 1:19CV246-LG-RHW

 JOHNATHAN HUNT, et al.                                              DEFENDANTS

         ORDER ADOPTING REPORT AND RECOMMENDATIONS
         AND DENYING PLAINTIFF’S MOTION FOR TEMPORARY
         RESTRAINING ORDER AND PRELIMINARY INJUNCTION

      BEFORE THE COURT is the [31] Report and Recommendation entered by

United States Magistrate Judge Robert H. Walker on October 31, 2019. Judge

Walker recommends that the [3] Motion for Temporary Restraining Order and

Preliminary Injunction filed by Plaintiff Demario Dontez Walker should be denied.

Plaintiff has not filed an objection to the Report and Recommendation and the time

for filing an objection has expired.

      Where no party has objected to the Magistrate Judge’s report and

recommendation, the Court need not conduct a de novo review of it. See 28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings and recommendations to which objection

is made.”) In such cases, the Court need only satisfy itself that there is no clear

error on the face of the record. Douglass v. United Serv. Auto Ass’n, 79 F.3d 1415,

1420 (5th Cir. 1996). Having conducted the required review, the Court finds that

Judge Walker’s Report and Recommendation is neither clearly erroneous nor
contrary to law. Plaintiff’s Motion for Temporary Restraining Order and

Preliminary Injunction is denied.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [31] Report

and Recommendation entered by United States Magistrate Judge Robert H. Walker

is ADOPTED as the opinion of the Court.

      IT IS, FURTHER, ORDERED AND ADJUDGED that the [3] Motion for

Temporary Restraining Order and Preliminary Injunction filed by the plaintiff,

Demario Dontez Walker, is DENIED.

      SO ORDERED AND ADJUDGED this the 9th day of December, 2019.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE




                                        -2-
